Case: 21-30728     Document: 00516326332          Page: 1    Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 19, 2022
                                   No. 21-30728
                                                                   Lyle W. Cayce
                                                                        Clerk
   Raoul A. Galan, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   Stephen Michael Petit, Jr.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-2235


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The district court dismissed the pro se plaintiff’s case in a thorough
   and well-reasoned opinion. Unsatisfied with the district court’s ruling, the
   plaintiff appeals. However, because his homemade brief on appeal begins and
   ends with a mishmash of plagiarized history and legalese that is so
   unintelligible as to be utterly frivolous, any issues he attempts to raise on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30728     Document: 00516326332          Page: 2   Date Filed: 05/19/2022




                                   No. 21-30728


   appeal are abandoned, and the district court is accordingly AFFIRMED.
   See Fed. R. App. P. 28; Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994)
   (“A party who inadequately briefs an issue is considered to have abandoned
   the claim.”).




                                        2